DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert G. Crouch (Reg. No. 34,806) on 05 May 2021.

The application has been amended as follows: 
Amendment to the claims:


wherein said graphene sheets are selected from graphene chloride, graphene bromide, graphene iodide, and combinations thereof, wherein said anode active material or cathode active material constitutes an electrode active material loading greater than 7 mg/cm2, and wherein said anode active material and cathode active material combined exceeds 30% by weight of said supercapacitor cell, wherein said first liquid electrolyte is the same as or different than said second liquid electrolyte and wherein said 3D porous anode current collector or said 3D porous cathode current collector comprises a conductive foam structure selected from carbon fiber foam, graphite fiber foam, exfoliated graphite foam, and combinations thereof.  

4. (Currently Amended) The supercapacitor cell of claim [[3]] 1, wherein said conductive foam structure contains at least 80% by volume of pores.  

8. (Currently Amended) The supercapacitor cell of claim 1, wherein said graphene sheets further include graphene sheets selected from pristine graphene, graphene oxide, reduced graphene oxide, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a supercapacitor cell comprising an anode having an anode active material and a first liquid electrolyte disposed in pores of a 3D porous anode current collector, a cathode having a cathode active material and a second liquid electrolyte disposed in pores of a 3D porous cathode current collector, wherein said anode active material or cathode active material comprises graphene sheets, wherein said graphene sheets are selected from graphene chloride, graphene bromide, graphene iodide, and combinations thereof, wherein said anode active material or cathode active material constitutes an electrode active material loading greater than 7 mg/cm2, and wherein said anode active material and cathode active material combined exceeds 30% by weight of said supercapacitor cell, wherein said 3D porous anode current collector or said 3D porous cathode current collector comprises a conductive foam structure selected from carbon fiber foam, graphite fiber foam, exfoliated graphite foam, and combinations thereof (claims 1-2 & 4-20).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2011054891A – teaches carbon fiber collector has high strength and high elastic modulus and an oxidized layer is hardly formed on the surface of the carbon fibers, thus reducing contact resistance
US 20130319870 – [0034] 		WO2012/087698A1 – [0043]
US 20040191607 – [0017-0019]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848